—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 8, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Pursuant to a negotiated plea bargain, defendant pleaded guilty to a reduced charge of criminal possession of a controlled substance in the fifth degree in satisfaction of a three-count indictment and was sentenced as a second felony offender to a term of 2V2 to 5 years in prison. Defendant now argues that this sentence was harsh and excessive principally due to his troubled upbringing. Notably, where a sentence is within permissible statutory ranges, it shall not be disturbed unless the sentencing court abused its discretion or extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, lv denied 93 NY2d 872). Here, we find no *675abuse of discretion by County Court. Furthermore, upon review of the record and presentence report, we find no reason to disturb the sentence imposed in the interest of justice (see, id.).
Cardona, P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.